DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/01/2021 has been considered by the examiner.

Response to Amendment

The Amendments filed 11/11/2021 responsive to the Office Action filed 08/11/2021 has been entered. Drawings, Specification, Claims 1 and 2 have been amended. Claims 3, 7, 8, 13 and 14 have been canceled. Claims 1, 2, 4-6 and 9-12 remain pending in this application.

Response to Arguments

Figs. 2 and 6, and the specification, page 8 lines 5-10 and page 12, have been amended to address the informalities of Drawings, thus the objection of Drawings has been withdrawn.
In the specification, “124” in page 10 line 21 has been replaced with “125”, but still other two more “124” are left without correction in lines 22-24. Thus, the objection of Specification has been maintained. 
Since claim 1 has been amended to address the indefiniteness of the previous claims 8 and 14 which have been canceled, the rejection of claims 8 and 14 has been moot.
Applicant arguments, see Amendments pages 8-17 filed 11/11/2021, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that “Gifford appears to teach that the cooling mechanism is not related to cooling the nozzle itself, but rather the material. Gifford explicitly teaches configuring the cooling mechanism such that it minimally interferes with the printhead. Applicant respectfully asserts that the Examiner is selectively disregarding teachings of Gifford. The alleged modification of substituting the Peltier device of DeSimone for the cooling fan of Gifford would ultimately render the cooling mechanism of Gifford unsatisfactory for its intended purpose. Specifically, the Peltier cooler would directly interfere with the printhead and the Peltier cooling mechanism would not be capable of delivering a focused beam of gas (air) to an area away from the printhead nozzle to cool the material immediately after is leaves the nozzle / printhead. Thus, one of ordinary skill in the art would not be motivated to substitute the cooling mechanism of Gifford with the 
These arguments are found to be unpersuasive because:
Gifford teaches that the cooling mechanism can be operable to cool the substrate, or to cool the material being printed, the cooling mechanism can be configured to present minimum interference to the heated printhead, for example, a gas flow to the material delivered from the printhead or to the material deposited on the platform surface to cool the printed material with cooling the heated portion of the printhead (Pa [0133]). Thus, Gifford’s cooling mechanism of the nozzle is for cooling the printed material which is consistent with the purpose of DeSimone’s peltier cooler and chilling element. Further, Gifford allows the minimum interference to the heated printhead with cooling the heated portion of the printhead. Thus, substituting the Peltier device of DeSimone for the cooling mechanism of Gifford would not render Gifford unsatisfactory for its purpose. 

Applicant further argues that “Nakayama is not reasonably pertinent to the present application, and is thus not analogous art… while Nakayama teaches a cooling mechanism in integrated circuits, the present inventors seek a cooling mechanism in a 3D printer. When faced with the problem of a suitable cooing mechanism in 3D bioprinting, one of ordinary skill in the art would not have been motivated to consider Nakayama because Nakayama is not concerned with 3D printing. See Clay, 966 F.2d at 659 ("If [a reference] is directed to a different purpose, the inventor would accordingly have had less motivation or occasion to consider it.").” (pages 13-14)

In response to applicant's argument that Nakayama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, in the combination, DeSimone teaches the heated liquid is cooled by contacting with a chilling element containing a chilled liquid circulated therethrough (Pa [0023]), but does not teach a water tank, a plurality of transferring members, and a plurality of pumps. Nakayama teaches that cooling water is circulated between the condenser and a tank 60 by a pump 62 (Co 2 li 61-62) through a conduit (Fig. 1). Thus, even though Nakayama is not in the same field of endeavor, Nakayama teaches a tank, a pump, and a conduit to circulate the cooling water therethrough which is the same purpose of the claimed water tank, a plurality of transferring members, and a plurality of pumps. Therefore, Nakayama is reasonably pertinent to the particular problem with which the inventor is involved, thus is analogous. 
Furthermore, Applicant’s arguments with respect to Nakayama have been moot because the new ground of rejection does not rely on Nakayama applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant further argues that “Gifford teaches the Peltier member 6135 is attached only to the printing plate, which is used only for the purpose that the material 6120 adheres to the platform or easily removed from the platform while heating or 
These arguments are found to be unpersuasive because:
Gifford teaches that in inkjet printing processes, liquid material are released from an inkjet print head, and solidified on the substrate surface, e.g., on the model being formed, and in fused filament fabrication processes, a continuous filament of thermoplastic can be softened or melted and then re-solidified on a previously deposited layer (Pa [0076]). Even though the paragraphs [0358]-[0359] cited by Applicant recites easily removing the material from the platform by cooling, it does not mean that the cooled material is not solidified. The ultimate goal of Gifford’s 3D printing is solidifying material on the substrate surface or on a previously deposited layer so as to form the 3D object. Gifford further teaches that the cooling mechanism coupled to the printhead is configured to cool the printed material faster, thus assisting in solidify or strengthening the printed material and preventing the printed material from being collapsed or deformed (Pa [0196]), which is in line with the goal above.
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). The claim does not recite any specific structure or environment for using biomaterials which are not taught by Gifford or which cannot be operated by Gifford’s apparatus, thus using the biomaterials in the 3D printer is an intended use since Gifford’s printer is capable of the claimed operation.

Specification

The disclosure is objected to because of the following informalities: Applicant has been advised to replace “The heat conductive fixing member 124” in page 10 lines 22-24 with – the heat conductive fixing member 125 --.  Appropriate correction is required.

Claim Objections

Claims 1 and 5 are objected to because of the following informalities:
Applicant has been advised to replace “the temperature adjusting unit” in line 29 of claim 1 with -- the temperature adjusting part – for the consistency of the terms used in the claim.
Applicant has been advised to replace “The 3D bioprinter of claim 3” with – The 3D bioprinter of claim 1 – since the limitation of claim 3 which has been canceled has been incorporated into the claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the heating member” in line 26. It renders the claim indefinite since it is unclear it is meant to be whether all of the plurality of heating members recited in line 18, one of the plurality of heating members, or each of the plurality of heating members. Since the specification describes that the printer includes a pair of heating members, a heating member 164 is attached to one side of the printing plate 121 and another heating member 164 is attached to one side of the second nozzle 140 (Pa [0049] and 
The remaining dependent claims 2, 4-6 and 9-12 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2015/0174824-of record) in view of Brown et al. (US 5,572,431-of record), DeSimone et al. (US 2015/0072293-of record) and Balka (US 2018/0104864).

With respect to claim 1, Gifford teaches a three-dimensional (3D) printer (“3D printer system”) comprising:
a stage unit (“a platform module”) provided with a printing plate (“a horizontal flat platform”) (Pa [0097]) and configured to slidingly move in vertical and lateral directions (“The platform can move in a horizontal direction such as y, together with a vertical direction such as z.”, Pa [0080]);
a first nozzle and configured to discharge a solid state material to the printing plate (“A printhead can be configured for extruding from a filament material”, Pa [0083]; “a printhead, e.g., a nozzle for delivering the printing material to a platform.”, Pa [0233]);
a second nozzle and configured to discharge a fluid state material to the printing plate (“A printhead can be configured for extruding from a liquid-like material.”, Pa [0085]; “a printhead, e.g., a nozzle for delivering the printing material to a platform.”, Pa [0233]); and
a temperature adjusting part (“a heater 132” and “a heater 963”) to adjust a temperature of at least one of the printing plate (“a heater 132, which can heat the platform surface.”, Pa [0079]) and the second nozzle (“A heater 963 in a liquid extruding printhead”, Pa [0144]), the temperature adjusting part includes a plurality of heating members (“a heater 132” and “a heater 963”) configured to increase the temperature of each of the printing plate and the second nozzle;


Even if Gifford is silent to a 3D “bioprinter” extruding “biomaterials”, and “to stack the solid state biomaterial and the fluid state biomaterial to be printed in one structure”, it is noted that the limitations are intended uses since Gifford system is capable of the claimed operations. If the cited prior art teaches all of the positively recited structure of the claimed apparatus, the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962), and the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Gifford teaches slidingly moving in vertical and lateral directions of the stage unit (“a platform module”) provided with the printing plate (“a horizontal flat platform”) (“The platform can move in a horizontal direction such as y, together with a vertical direction such as z.”, Pa [0080]), but does not specifically teach moving both front-rear and left-right direction. 


Gifford is silent to a case which a working space is provided in, the stage unit and the first and second nozzles are installed, and the temperature adjusting part is connected to.
In the same field of endeavor, apparatus for 3D article manufacturing, Brown teaches that the three-dimensional article manufacturing apparatus 30 according to the invention includes a generally rectangular housing 31 having a power port 49 to facilitate electrical connection to an external power source and a computer port 48 to allow connection to an external computer 64 (Co 5 li 51-58) and a platform 32 on which the article 37 is built, and a ballistic jetting head 34 (Co 6 li 14-15) are installed in the housing so that the working space is provided therein (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gifford with the teachings of Brown such KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Gifford above teaches the plurality of heating members (“a heater 132” and “a heater 963”) attached to each of the printing plate and the second nozzle to increase the temperature of each of the printing plate and the second nozzle (Pa [0079] and [0144]), and further teaches a Peltier device (in which, when a temperature of one surface rises, a temperature of the other surface falls) in the temperature controlled platform to provide both heating and cooling capability by switching polarity of the voltage (Pa [0356]-[0362]), but does not specifically teach that the temperature adjusting part includes a plurality of Peltier members as well as the plurality of heating members, wherein each of the plurality of Peltier members is attached to each of the printing plate and the second nozzle to decrease the temperature of each of the printing plate and the second nozzle.
One would have found it obvious to provide both the heating member and the Peltier device in the platform for the purpose of well-controlling temperature of the platform. Furthermore, since Gifford teaches the need of a cooling mechanism in the nozzle to cool the material being printed (Pa [0133]), one would have found it obvious to provide both the heating member and the Peltier device in the second nozzle for the purpose of well-controlling temperature of the second nozzle and the material.

Gifford does not specifically teach that the temperature adjusting part includes a water tank configured to store cooling water, a plurality of transferring members for transferring the cooling water to a respective one of the plurality of Peltier members; and a plurality of pumps configured to transfer the cooling water and control a speed of the cooling water being transferred.
In the same field of endeavor, apparatus for the fabrication of 3D objects from liquid materials, DeSimone teaches that the heated liquid is cooled, such as with a peltier cooler, contacting with a chilling element containing a chilled liquid circulated therethrough, contacting to or circulating through a heat exchanger, etc., or combinations thereof, to dissipate the heat from the liquid (Pa [0023]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gifford with the teachings of DeSimone such that the one would additionally provide the chilling element containing a chilled liquid circulated therethrough with each of the printing plate and the second nozzle for the purpose of cooling it with the Peltier device, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
DeSimone is silent to the specific structures of the chilling element.
Balka relates to a pumping system for conveying a temperature-control medium through at least one temperature-control channel of a molding tool to cool the molding 
One would have found it obvious to substitute Balka’s pumping system for DeSimone’s chilling element so that the chilled liquid is conveyed through the temperature-control channel (transferring member) of each of the printing plate and the second nozzle from the tank by the speed-controlled pump for the purpose of cooling, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Gifford teaches that the temperature adjusting part is provided to independently control the temperature of each of the printing plate and the second nozzle (“The printhead 210 and 211 each can have a controller 250 for controlling …heater”, Pa [0093]; “a controller module 340 can communicate with other modules, such as printhead module 310, … and platform module 330…hotbed 331 …of the platform module 330, can be connected to the controller 340”, Pa [0099]). Gifford further teaches heating the nozzle to prevent the material from solidifying (Pa [0184]) and cooling the substrate or the material being printed (Pa [0133]), and DeSimone teaches that the heated liquid is cooled with a peltier cooler and a chilling element containing a chilled liquid circulated therethrough to dissipate the heat from the liquid (Pa [0023]). Thus, one would have found it obvious to independently control the temperature of each of the printing plate and the second nozzle in order to cool and harden the material discharged 

With respect to claim 2, Gifford as applied to claim 1 above further teaches that the controller controls the temperature adjusting part controls the temperature of each of the printing plate and the second nozzle (“The printhead 210 and 211 each can have a controller 250 for controlling …heater”, Pa [0093]; “a controller module 340 can communicate with other modules, such as printhead module 310, … and platform module 330…hotbed 331 …of the platform module 330, can be connected to the controller 340”, Pa [0099]).

With respect to claim 4, Gifford as applied to claim 2 above further teaches that the controller is provided to independently control the first nozzle and the second nozzle (“The printhead 210 and 211 each can have a controller 250 for controlling the peripherals of the printhead, such as delivery motor, cleaning fan, heater, etc.”, Pa [0093]).

With respect to claim 9, Brown as applied in the combination regarding claim 1 above further teaches that the case provides a door (“a sliding door 63”, Co 5 li 54) configured to open or seal the working space (Fig. 1).

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2015/0174824-of record) in view of Brown et al. (US 5,572,431-of record), DeSimone et al. (US 2015/0072293-of record) and Balka (US 2018/0104864) as applied to claims 1 and 4, and further in view of Hemphill et al. (US 10,336,0560-of record).

With respect to claims 5 and 11, Gifford as applied to claims 1 and 4 above further teaches that the controller controls the second nozzle to discharge the fluid state biomaterial by a motor (“A motor 962 can be used to push the liquid into the printhead nozzle 912.”, Pa [0144]) and a peristaltic liquid pump can be used to deliver the liquid material (Pa [0313]-[0315]), but is silent to a step motor for performing the gradational discharge.
In the same field of endeavor, hybrid additive manufacturing printer, Hemphill teaches that a stepper motor-driven peristaltic pump is attached to a nozzle as the liquid photopolymer extruder (Co 10 li 23-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gifford with the teachings of Hemphill such that the one would replace the motor and the peristaltic liquid pump with the stepper motor-driven peristaltic pump to the second nozzle in order to deliver the liquid material, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 6 and 12, Gifford as applied to claims 5 and 11 above further teaches an insulation cover configured to surround an exterior of the second nozzle and insulate the second nozzle (“a thermal isolation or support element 3224 is used between the delivery assembly 3210 and the printhead 3230. The element 3224 can be large, covering the delivery assembly and the printhead areas.”, Pa [0239]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2015/0174824-of record) in view of Brown et al. (US 5,572,431-of record), DeSimone et al. (US 2015/0072293-of record) and Balka (US 2018/0104864) as applied to claim 1, and further in view of Lacaze et al. (US 2015/0128528-of record).

With respect to claim 10, the combination as applied to claim 1 is silent to a purifying member configured to purify the working space is provided in the case.
In the same field of endeavor, 3D printing system, Lacaze teaches that the 3D printer would be used to print bandages and other medical equipment that can be sprayed or embedded during the printing process with chemicals such as disinfectants and antibiotics, and has one or more additional nozzles for dispensing one or more chemical compounds such as disinfectant or antibiotics, and the container with 3D printer would be maintained in a sterile condition (Pa [0012]).
One would have found it obvious to provide additional nozzle for dispensing one or more chemical compounds such as disinfectant or antibiotics for the purpose of .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742